Citation Nr: 1519195	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas
	

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Wichita, Kansas.

During the pendency of this appeal, in November 2011, the Veteran and his representative requested a Decision Review Officer (DRO) telephone conference to be scheduled.  However, in correspondence received in June 2013, the Veteran's representative stated that the Veteran did not request a personal hearing or the opportunity to provide testimony before the Board.  Accordingly, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using a physical claims file and Virtual VA paperless claims processing system.  These records were reviewed in connection with the decision below.


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximates total occupational and social impairment.

2.  PTSD is the Veteran's sole service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The grant of an initial 100 percent rating for PTSD renders moot the appeal for entitlement to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for PTSD for the entire period of the appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3.

Historically, the Veteran was granted entitlement to service connection for PSTD with an evaluation of 70 percent from the date of service connection, January 10, 2008.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2014).  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in November 2008 in which he reported participating in group and individual therapy, being divorced and not dating for three years, having a history of violence/assaultive behavior, having limited contact with his children, and having a friend with inconsistent contact.  Psychiatric examination showed that he was neatly groomed/appropriately dressed, psychomotor activity was unremarkable, speech was spontaneous, attitude was suspicious/irritable, affect was appropriate, and mood was depressed.  He was intact to person/time/place.  He had no delusions, obsessive/ritualistic behavior, or homicidal or suicidal thoughts.  He had sleep impairment, inappropriate behavior, panic attacks at least one time each day, poor impulse control, episodes of violence, was able to maintain minimum personal hygiene, and had mildly impaired memory.  PTSD symptoms were noted to include recurrent and intrusive distressing recollections, avoidance, detachment/estrangement, restricted range of affect, sense of a foreshortened future, sleep disturbances, irritability or outburst of anger, exaggerated startle response, flashbacks occurring once per month, a preference to be alone, hypervigilance, and sleeping with a gun.  The examiner assigned a Global Assessment of Functioning (GAF) score of 40.  The examiner found that there was a poor prognosis for improvement of the psychiatric condition and impairment.  The examiner stated that there was total occupational and social impairment due to PTSD signs and symptoms.  

The Veteran was afforded a VA examination in October 2010 in which it was noted that he stated that "he hasn't killed anybody, and it is not because he hasn't wanted to kill someone.  He believes that the medication helps him in terms of reducing his aggressive behavior."  The Veteran reported limited contact with his children and siblings.  He stated that one child told him that he was afraid of him.  The Veteran also reported having a couple of friends but that he was not very close to anyone.  He noted a history of violence/assaultive behavior (bar fights and assaults) and functioning very poorly in social relationships.  Psychiatric examination showed clean appearance, unremarkable psychomotor activity and speech, cooperative attitude, appropriate/tearful/anxious affect, and cautious/angry mood.  He was intact to person/time/place.  He had homicidal ideation, panic attacks three times per month, stayed at home so that the panic attacks did not interfere with his life, episodes of violence (threatening others), limited social relationships, and normal memory.  He did not have delusions, hallucinations, obsessive/ritualistic behavior, or suicidal thoughts.  PTSD symptoms were noted to include recurrent and intrusive distressing recollections, avoidance, hypervigilance, feelings of detachment, restricted range of affect, sense of a foreshortened future, sleep disturbances, irritability or outburst of anger, exaggerated startle response, nightmares, and perimeter checks of his house.  The examiner noted paranoid thinking and significant distrust of others and the environment (sleeping with a gun), not being able to work well in an employment setting with others (such that the Veteran only did various handyman jobs), being angry most of the time, and high anxiety.  Problems related to occupation functioning were listed as inappropriate behavior and poor social interaction.  The examiner assigned a GAF score of 41.  The examiner noted serious impairment in social and occupational functioning.  The examiner did not find total occupational and social impairment due to PTSD signs and symptoms but did find deficiencies in judgement, thinking, family relations, work, and mood.  The examiner stated that the Veteran had not been able to work full-time because he had difficulty with people due to his significant problem with anger.

The Veteran submitted correspondence in November 2011, stating that due to his PTSD, he was not able to be around other people, could not tolerate others, and stayed to himself.  He stated that he sometimes talked to his children, and one neighbor, but would become too angry when dealing with other people so he would isolate.  He reported living by himself and spending the majority of his time in his home.  He stated that he was not able to work since 2008 due to his inability to interact with others, tolerate any stress, inability to focus, and inability to be around others.

The Veteran was afforded a VA examination in January 2013 in which he reported limited relationships with his children, caring for his nephew and former girlfriend's son, and that the children were afraid of him.  He reported limited contact with his siblings, having some acquaintances and one close friend, and playing golf once in the previous year.  PTSD symptoms were noted to include recurrent and distressing recollections and dreams, hallucinations and dissociative flashback episodes, avoidance, markedly diminished interest or participation in significant activities, detachment or estrangement, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control,  and nightmares.  The Veteran noted serious symptoms with anger, getting into a fight, getting into a yelling match with someone in the grocery store parking lot, and keeping a gun nearby during the night.  The examiner found occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The examiner assigned a GAF score of 45.

Based on the evidence of record, the Board finds that the overall impairment caused by the PTSD more nearly approximates total occupational and social impairment.  

The Board acknowledges that the RO found that a 100 percent rating could not be assigned as the Veteran's PTSD did not meet this level of disability.

The Board also acknowledges that on this record, the Veteran has not demonstrated all of the symptoms listed under the criteria for a 100 percent rating.  However, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

The Board finds it significant that the Veteran's symptomatology, namely the extreme social avoidance and the physiological manifestations (e.g., panic attacks, flashbacks, poor impulse control, homicidal ideation, sleeping with a gun, episodes of violence including bar fights, assaults, and threatening others) when also considering the level of severity, frequency, and duration of these symptoms, produces deficiencies in the area of demonstrating appropriate behavior and creates situations where the Veteran is placed in persistent danger of hurting himself or others.  Additionally, such symptoms may hinder the ability to perform activities of daily living.  The Veteran reported having little contact with family and friends, which greatly impacts his ability to obtain assistance in performing necessary daily tasks as he has to rely primarily on himself. 

The finding of the Veteran's unemployability due to his PTSD symptomatology is much more consistent with his overall disability picture.  The VA examiner in November 2008 stated that there was total occupational and social impairment due to PTSD signs and symptoms.  Although not finding total impairment, the VA examiner in October 2010 stated that the Veteran had not been able to work full-time because he had difficulty with people due to his significant problem with anger.  The Veteran stated throughout the appeal period that he has distrust of others, his environment, and trouble maintaining employment.  His constant avoidance of others, feelings of distrust in others, irritability, outbursts of anger, and episodes of violence are all symptoms which suggest that he more nearly approximates total occupational impairment.

Another factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

The Board notes that during this period of the appeal, the Veteran's GAF scores ranged from 40 to 45, indicating serious symptoms to impairment in reality testing or communication.  Accordingly, the Board finds that the GAF scores are consistent with a 100 percent evaluation for serious symptoms of PTSD.

After thoroughly considering all of the evidence of record and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology more nearly approximates total occupational and social impairment, thereby warranting a 100 percent rating.

The Veteran has been assigned a total schedular rating for PTSD.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  In this case, PTSD is the sole service-connected disability.  Therefore, there is no additional service-connected disability that may trigger special monthly compensation.  The current claim for a TDIU and the appeal for a higher initial rating for PTSD purposes have been recognized as arising at the same time and involving the same evidence.  Accordingly, the grant of an initial 100 percent rating for PTSD renders the claim for a TDIU moot.

ORDER

A 100 percent rating for PTSD is granted for the entire period of the appeal, subject to the regulations governing the payment of VA monetary benefits.

The appeal for entitlement to a TDIU due to PTSD is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


